ALD-208                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-1090
                                       ___________

                     In re: MICHAEL A. RUIZ a/k/a/ Michael Ruiz,
               a/k/a Miguel A. Ruiz d/b/a Lake Erie Podiatry, LLC, Debtor

                                  TAMMY YORI,
                                             Appellant
                       ____________________________________

                    On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                (D.C. No. 1-18-cv-00179)
                    District Judge: Honorable Susan Paradise Baxter
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     June 6, 2019
              Before: MCKEE, SHWARTZ, and BIBAS, Circuit Judges

                              (Opinion filed: July 23, 2019)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Tammy Yori appeals from the order of the District Court dismissing her bankruptcy

appeal for failure to file a brief. We will affirm.

                                              I.

       Yori has frequently and largely unsuccessfully litigated claims against her former

husband Michael Ruiz (and against judges and others involved in that litigation) pro se in

state and federal court. See, e.g., Yori v. Domitrovich, 654 F. App’x 52, 53-54 (3d Cir.

2016) (not precedential) (per curiam) (affirming dismissal of a complaint).

       This appeal arises from Ruiz’s Chapter 13 bankruptcy. In 2015, Yori filed a claim

in that proceeding. She sought an unspecified amount for alleged improprieties during a

state-court mortgage foreclosure action against the couples’ former home and for spousal

support. The Bankruptcy Court already had addressed those matters.1 Ruiz objected to

Yori’s claim on the grounds, inter alia, that it was almost two years late and did not set

forth any discernible claim against the estate. Yori did not respond, and the Bankruptcy

Court sustained the objection and disallowed her claim.

       Ruiz ultimately completed his obligations under his Chapter 13 plan, and the Trus-

tee filed a motion for approval of report and disbursements. Yori objected, so the Bank-

ruptcy Court scheduled a hearing for April 3, 2018. During that almost two-hour hearing,



1
  The Bankruptcy Court granted the mortgagee’s motion for relief from the automatic
stay to pursue the foreclosure action. Ruiz had no equity in the home, and it was not oth-
erwise at issue during the bankruptcy. As for spousal support, the Bankruptcy Court—
with Yori’s agreement—allowed Ruiz to amend his plan to remove that issue from the
bankruptcy so that Yori and Ruiz could litigate it in state court. The state court ulti-
mately terminated Ruiz’s support obligation and found that he had overpaid.

                                              2
the Bankruptcy Court allowed Yori to speak at great length. The Bankruptcy Court then

granted the Trustee’s motion and granted Ruiz a discharge. The Bankruptcy Court later

entered a final decree closing the bankruptcy. Yori filed a “motion for reconsideration or

appeal.” The Bankruptcy Court treated it as a notice of appeal but also explained that

reconsideration was not warranted.

       Yori’s appeal was docketed with the District Court on June 18, 2018, and her brief

was due by July 18, 2018. See Fed. R. Bankr. P. 8018(a)(1). On that date, Yori filed a

document titled “motion of specific orders” in which she requested various forms of relief.

The District Court denied them but sua sponte granted Yori an extension until July 30 to

file her brief. The District Court also advised her that no further extensions would be

granted. Yori appealed that order to this Court, and we dismissed her appeal because the

order was not immediately appealable. (C.A. No. 18-2680, Dec. 4, 2018.)2

       Meanwhile, Yori did not file her brief by July 30. Thus, about a month later, the

District Court ordered her to show cause why it should not dismiss her appeal. Yori filed

a response in which she did not address her failure to file a brief3 or provide any indication

that she intended to file one in the future. Instead, she accused the District Judge of bias,



2
 We previously had dismissed eleven of Yori’s other appeals in other matters for the
same reason. See C.A. Nos. 15-1289 through 15-1297, 15-1370 & 15-2385.
3
  Yori asserted that she had not been able to file a brief in previous appeals to this Court
because “the pressure was inhumane” and “I could not get my paperwork in without con-
stant harm” (ECF No. 9 at 4-5), but she provided no specific reason for not having filed a
brief with the District Court. Yori’s reference to previous appeals to this Court appears to
be to the four appeals that we, like the District Court in this case, dismissed for Yori’s
failure to file a brief. See C.A. Nos. 15-1500, 15-1527, 15-2103 & 15-2192.
                                              3
requested his recusal, and recited a litany of allegations that were not relevant to any issue

potentially before the District Court.

       After reassignment of the matter to a different District Judge, the District Court dis-

missed Yori’s appeal pursuant to Fed. R. Bankr. P. 8018(a)(4) for failure to file a brief. In

doing so, the District Court considered the factors set forth in Poulis v. State Farm Fire &

Casualty Co., 747 F.2d 863, 868-70 (3d Cir. 1984), and it concluded that all of them

weighed in favor of dismissal. Among other things, the District Court considered the pos-

sibility of lesser sanctions but concluded that, in the context of a bankruptcy appeal by an

indigent pro se litigant, the only effective sanction was dismissal. The District Court also

concluded that nothing in Yori’s submissions suggested that her appeal had any merit. As

the District Court explained, “[n]owhere in her various submissions does Yori squarely

identify, much less address, the specific bankruptcy issues that she is appealing, nor does

she identify . . . the parts of the record that support her position[.]” (ECF No. 15 at 7-8.)

Yori now appeals to us.4

                                             II.


4
  The District Court had jurisdiction pursuant to 28 U.S.C. § 158(a)(1), and we have juris-
diction pursuant to 28 U.S.C. §§ 158(d)(1) and 1291. We review the District Court’s dis-
missal of a bankruptcy appeal for failure to file a brief only for abuse of discretion. See
In re Jewelcor Inc., 11 F.3d 394, 397 (3d Cir. 1993). The District Court relied on one of
our non-precedential decisions in concluding that its dismissal of a bankruptcy appeal is
governed by Poulis. We have never so held in a precedential opinion, and there may be
room to argue that District Courts have broader discretion to dismiss a bankruptcy appeal
than they do to dismiss an original action. See id. (mentioning only one factor and citing
In re Braniff Airways, Inc., 774 F.2d 1303, 1305 (5th Cir. 1985)). We need not consider
that possibility in this case because the Poulis standard is more protective of a litigant’s
rights and, as we explain, the District Court did not abuse its discretion in applying it
here.
                                              4
       We will affirm. Having carefully reviewed the record, we cannot say that the Dis-

trict Court abused its discretion for the reasons that it thoroughly explained. Even if there

were room to analyze some of the Poulis factors somewhat differently, not all of them need

weigh against a litigant to warrant dismissal, see Hildebrand v. Allegheny County, 923

F.3d 128, 132 (3d Cir. 2019), and we ultimately cannot say that the District Court abused

its discretion under the circumstances presented here.

       Yori raises three issues that we will address. First, she asserts that the District

Court’s dismissal violated our order dismissing her interlocutory appeal at C.A. No. 18-

2680. In that order, we wrote that the order appealed was not final under 28 U.S.C. § 1291

because, inter alia, Yori’s case “is proceeding in the District Court.” Yori argues that we

thereby directed the District Court to proceed with her bankruptcy appeal. Our order, how-

ever, merely noted that her bankruptcy appeal remained proceeding at that time. We did

not direct the District Court to rule on the merits of that appeal, in the face of Yori’s failure

to file a brief or otherwise. Nor did Yori’s interlocutory appeal to this Court divest the

District Court of jurisdiction to conduct a show-cause proceeding. See Venen v. Sweet,

758 F.2d 117, 121 (3d Cir. 1985).

       Second, Yori has filed a motion asking us to listen to a recording (which she has

provided) of the April 3 Bankruptcy Court hearing. She claims that the recording contains

evidence that neither Ruiz nor the Trustee intended to make payments toward the former

marital home as allegedly ordered by an unspecified court and that she “was to be awarded

60% of the home sale at a minimum.” The recordings contains no such evidence. Nor



                                               5
does it otherwise suggest that Yori’s bankruptcy appeal had any potential merit or provide

any other reason to disturb the District Court’s ruling.

       Finally, Yori cites without explanation Butner v. United States, 440 U.S. 48 (1979),

and In re Ruitenberg, 745 F.3d 647 (3d Cir. 2014). Butner holds that the extent of certain

security interests asserted in bankruptcy is governed by state law. See Butner, 440 U.S. at

53-54. Ruitenberg holds that “a non-debtor spouse has an allowable pre-petition claim

against the debtor’s bankruptcy estate for equitable distribution of marital property when

the parties are in divorce proceedings before the bankruptcy petition is filed.” Ruitenberg,

745 F.3d at 653. These decisions have no apparent bearing on Yori’s bankruptcy claim,

which did not seek equitable distribution of marital property. In any event, these decisions

likewise provide no reason to disturb the District Court’s ruling.

                                             III.

       For these reasons, we will affirm the judgment of the District Court. Yori’s “mo-

tion to review new discovery” is granted.5 To the extent that any of Yori’s filings can be

construed to request any other relief, her requests are denied.




5
  Yori asks us to review the recording of the Bankruptcy Court’s April 3 hearing which,
as noted above, we have done. Yori appears to claim that the recording she submitted by
flash drive to us is a “new discovery of [an] updated recording” that differs from the re-
cording she submitted by CD to the District Court. We see no indication that such is the
case. In any event, we have considered the recording in reaching our disposition.
                                              6